DETAILED ACTION
An amendment was received and entered on 6/14/2022.
Claims 3 and 17 were canceled.
Claims 1, 5-16, 23-26, and 30 remain pending.
Claims 13, 15, 16, 23-26 and 30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Claims 1, 5-12,  and 14, and the species “an siRNA inhibitor of hornerin” and “further treatment with [tivozanib]” are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The clarity of claim 1 could be improved the word “therefrom” was substituted for the word “thereof” in the phrase “the metastatic cell derived thereof” at lines 6-7 of the claim. The clarity of claim 1 could also be improved if the phrase “and/or the metastatic cell is a cell derived therefrom” was substituted for the phrase “and/or is a metastatic cell derived therefrom” in the last two lines of the claim. This makes clear that the “metastatic cell” itself is not a “tumor”, but is instead derived from a tumor.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (Cancer Res 2006; 66: (18). September 15, 2006) in view of Tanaka et al (BMC Cancer (2015) 15:53, 14 pages) and Chen et al (ONCOLOGY REPORTS 29: 260-268, 2013).
Nakamura taught that oral administration of KRN951 (tivozanib) inhibited the growth of human breast cancer cell line xenograft tumors. See abstract, Table 2, paragraph bridging columns and first full paragraph of right column on page 9138, and last paragraph on page 9141.
Nakamura did not teach contacting a tumor cell with an anti-hornerin siRNA (a hornerin inhibitor as required by claim 1). 
Tanaka taught that S100A16 (hornerin) promotes breast cancer cell invasion, and that the invasive ability of human breast cancer tumor cell lines could be inhibited by contacting those cells with siRNA that hybridizes to human S100A16 mRNA (see Fig. 4A, page 9, right column, and paragraph bridging pages 13 and 14).
Chen provided guidance regarding treatment of tumors with siRNA and demonstrated intratumoral injection of the siRNAs. Chen shows that it was routine in the art to select effective siRNAs and concentrations thereof, and discloses effective dosages to obtain siRNA target inhibition by intratumoral injection.  For example, Chen demonstrated that effective amounts of intratumorally injected anti-VEGFR2 siRNA included 0.25 and 0.5 nanomoles. See paragraph bridging pages 262-263 and Fig. 2 on page 264).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the method of Nakamura by administering the anti-human hornerin siRNA of Tanaka in combination with KRN951 (tivozanib). One would have been motivated to do so in order to investigate the combined effects of the compounds, and to obtain the benefits of each simultaneously.  One would have arrived at an siRNA dose effective to inhibit hornerin expression through routine optimization using the amounts disclosed by Chen as a starting point.  It is noted that the instant specification discloses that approximately 0.8 nanomoles of an siRNA was sufficient to reduce tumor growth by intratumoral injection (page 39, lines 22-29 (10 micrograms siRNA/12815g/mol = about 0.8 nanomoles), paragraph bridging pages 47-48, and Fig. 7A). The amounts used by Chen are similar (0.25 and 0.5 nanomoles). Absent evidence to the contrary, any amount of hornerin inhibition will be effective to achieve the instantly recited results (e.g. inhibition of tumor growth as recited in claim 5). Thus one would have had a reasonable expectation of arriving at an effective dose of anti-hornerin siRNA starting from the siRNA amounts used in Chen for intratumoral administration, and would have had a reasonable expectation of successfully inhibiting tumor growth because Nakamura had already demonstrated success with the administration of KRN951, and because Tanaka had already shown that siRNA directed against S11A16 inhibits the invasiveness of breast tumor cells in vitro. Moreover, one would have found motivation to deliver the siRNA intratumorally (as required by instant claim 8) because this ensures contact of the siRNAs with the target cancer cells thereby increasing the likelihood of successful delivery. Thus claims 1, 5-8, 9-12, and 14 were prima facie obvious.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635